Citation Nr: 0940382	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chloracne as part 
of an immune complex disease, including as due to exposure to 
Agent Orange.

2.  Entitlement to service connection for immune complex 
disease, other than as manifested by chloracne, including as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to 
January 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In this rating decision, the RO denied 
entitlement to service connection for an immune complex 
disease.  The Veteran's disagreement with this denial of 
service connection led to this appeal.  

In December 2008, the Board remanded the issue on appeal for 
additional development.  Specifically, the Board directed 
that additional records be sought, including records from the 
Social Security Administration (SSA).  In addition, based on 
evidence of record, the Board directed that the Veteran be 
scheduled for VA examination to determine whether any 
existent immune complex disease was related to the Veteran's 
presumed exposure to the herbicide agent, Agent Orange.  The 
Board directed, in essence, that the examiner consider 
chloracne as being part of the immune complex disease.

As discussed below, the Board finds, that based on the 
findings of the examination report obtained, service 
connection for chloracne is warranted.  Regarding any other 
disease process that is part of the immune complex disease in 
appellate status, the Board finds that an additional remand 
is required.  As listed on the Title page, the issue has been 
re-characterized as two issues to reflect the partial grant 
of service connection.

The issue of service connection for immune complex disease, 
other than as manifested by chloracne, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's manifestations of chloracne are attributable to 
presumed exposure to the herbicide agent, Agent Orange.


CONCLUSION OF LAW

Service connection for chloracne is warranted.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA) regarding the aspect of 
the claim in appellate status adjudicated upon the merits in 
the instant decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that a veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Relevant to this 
appeal, the regulation provides that for the presumption to 
apply chloracne shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.309(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  See also 72 Fed. Reg. 
32,395 (June 12, 2007).  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725,  
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran served in Vietnam, and on the basis of this 
service, the Veteran is presumed to have been exposed to 
Agent Orange.  In the December 2008 remand, the Board 
discussed the evidence that the Veteran had chloracne and 
considered the skin disease as part of the immune complex 
disease in appellate status.  In particular, the Board noted 
at that time an April 2006 VA dermatology record that 
documented evidence of chloracne.  This record indicates that 
the chloracne "could be consistent with agent orange 
exposure."

In the January 2009 VA examination obtained upon remand, the 
examiner wrote that the Veteran was not on medication nor 
receiving treatment for chloracne.  The Veteran also did not 
have any skin lesions consistent with chloracne at present.  
The examiner wrote, however, that the chloracne had been 
intermittently recurring.  Under diagnosis, the examiner 
reported that the Veteran had chloracne, diagnosed in 2006, 
with no chloracne at present.  The examiner wrote that the 
chloracne was as likely as not related to Agent Orange 
exposure.

Analysis

The Board finds that service connection for chloracne is 
warranted.  In granting service connection, the Board is 
cognizant that the chloracne was diagnosed after the 
presumptive period and that the most recent examination 
showed no current manifestations of the disease.  In this 
same examination, however, the examiner recorded findings 
indicative of recurrent manifestations of chloracne, and 
opined that it was as least as likely that the chloracne was 
attributable to Agent Orange exposure.  That is, there is 
evidence is this appeal that directly links a diagnosis of 
chloracne to the presumed exposure to Agent Orange.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Any 
reoccurrences are service connected and any residuals are 
service connected.  The RO will adjudicate the appropriate 
rating for this disability upon effectuation of this grant of 
service connection.

When the Board considers the evidence from the January 209 VA 
examination with the evidence previously of record, the Board 
finds that the evidence is at least in relative equipoise 
regarding whether the chloracne is attributable to agent 
orange exposure.  Therefore, based on the presumed exposure 
to the herbicide agent, Agent Orange, service connection for 
chloracne as part of an immune complex disease is warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

ORDER

Service connection for chloracne as part of an immune complex 
disease is granted.


REMAND

Prior to adjudication of the remaining aspect of the claim on 
appeal additional development is required.  See 38 C.F.R. 
§ 19.9.

In the January 2009 VA examination obtained upon remand, in 
addition to the discussion of chloracne, the examination 
found that the Veteran has subacute peripheral neuropathy of 
upper and lower extremities.  The examiner found, that as 
likely as not, it was related to vasculitis.  The examiner 
wrote that the etiology of the vasculitis was unknown and 
further noted that an opinion regarding whether subacute 
peripheral neuropathy was as likely as not directly related 
to Agent Orange exposure would require resorting to mere 
speculation.

After review of this examination report, the Board finds that 
a remand is required in order for the examiner to provide an 
addendum to the January 2009 VA examination report.  The 
purpose of the prior remand was to obtain non-speculative 
evidence regarding the question on appeal.  See generally 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Other 
than to the issue of chloracne, the evidence provided by the 
January 2009 VA examination report essentially places the 
evidence is the same place that it was prior to this remand.  
The examiner says that answering the posed question would 
require resorting to mere speculation.  The examiner, 
however, does not indicate why such an opinion would require 
speculation.  Thus, the examiner is asked to provide an 
addendum that addresses why the question posed required the 
resorting to speculation.  If the examiner determines that 
another examiner is required or the examiner who provided the 
January 2009 VA examination is unavailable, this additional 
VA examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain an addendum 
from the examiner who conducted the 
January 2009 VA examination.  The examiner 
is asked to address why providing an 
opinion regarding whether subacute 
peripheral neuropathy is at least as 
likely as not due to presumed exposure 
Agent Orange would require resorting to 
speculation.  

The claims file must be provided to the 
examiner in conjunction with the request 
for this addendum.  If the examiner 
determines that another examiner is 
required or the examiner who provided the 
January 2009 VA examination is 
unavailable, this additional VA 
examination should be scheduled.

2.  After completion of the above, the 
AMC/RO should review the expanded record 
and determine if service connection is 
warranted for any immune complex disease, 
other than the granted claim for service 
connection for chloracne.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


